PER CURIAM.
Daniel E. Gibbs, Sr. appeals the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Gibbs challenged his consecutive habitual offender prison terms for possession and trafficking in cocaine. See Hale v. State, 630 So.2d 521 (Fla.1993).
We reverse as Gibbs’s claim was not considered on the merits. The facts as detailed in Gibbs v. State, 698 So.2d 1206 (Fla.1997), quashing Gibbs v. State, 676 So.2d 1001 (Fla. 4th DCA 1996), along with the trial excerpts provided by Gibbs to this court permit such review. The inquiry on remand is whether Gibbs’s claim for relief in light of Hale is apparent from the face of the record. See Nelson v. State, 855 So.2d 132 (Fla. 4th DCA 2003); Burgess v. State, 831 So.2d 137 (Fla.2002); Valdes v. State, 765 So.2d 774 (Fla. 1st DCA 2000).
FARMER, C.J., TAYLOR and HAZOURI, JJ., concur.